
	
		II
		111th CONGRESS
		1st Session
		S. 1202
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for the apportionment of funds to airports for
		  fiscal years 2011 and 2012 based on passenger boardings during calendar year
		  2008 to prevent additional harm to airports already harmed by the financial
		  crisis, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Airport Relief Act of
			 2009.
		2.Apportionment of
			 funds for certain airport projectsSection 47114(c)(1) of title 49, United
			 States Code, is amended by adding at the end the following:
			
				(H)Special rule
				for fiscal years 2011 and 2012Notwithstanding subparagraph (A),
				the Secretary shall apportion to the sponsor of an airport for fiscal year 2011
				or fiscal year 2012 an amount based on the number of passenger boardings at the
				airport in calendar year 2008 if the airport had—
					(i)fewer than 10,000 passenger boardings in
				the calendar year used to calculate the apportionment for that fiscal year
				under subparagraph (A); and
					(ii)10,000 or more
				passenger boardings in calendar year
				2008.
					.
		
